 

Exhibit 10.1

 

RIDER TO BUSINESS LOAN AGREEMENT (ASSET BASED)
AND RELATED DOCUMENTS

 

This Rider to Business Loan Agreement (Asset Based) (“Rider”) is attached to and
made a part of that certain Change in Terms Agreement dated December 18, 2018
(the “Change in Terms Agreement”), referring to that certain original Promissory
Note # 15695 dated December 18, 2013 and related to that certain Business Loan
Agreement (Asset Based) dated December 18, 2016 (as amended to date, the
“Business Loan Agreement”), in each case between Electromed, Inc. (“Borrower”)
and Choice Financial Group (formerly Venture Bank) (“Lender”). In the event of
any inconsistency between this Rider, the Change in Terms Agreement, the
Business Loan Agreement or any of the Related Documents as defined in the
Business Loan Agreement (including any Change of Terms Agreement executed
concurrently herewith), the terms of this Rider shall control. Terms used herein
and not otherwise defined shall have the meanings given such terms in the
Business Loan Agreement. Accordingly, notwithstanding any provisions of the
Business Loan Agreement or any of the Related Documents:

 

1.          Lender does not require any opinions of counsel to Borrower in
connection with the Loan.

 

2.          Borrower’s representations and warranties with respect to Hazardous
Substances are made to the best of its knowledge, based upon reasonable
investigation, and subject to any matters disclosed in any environmental site
assessments obtained by or delivered to Lender. Lender acknowledges and agrees
that the Collateral has been used for the storage, use and generation of
hazardous substances as customary in Borrower’s business in compliance with all
applicable laws and may in the future be used for such purposes in compliance
with all applicable laws. Further, inspections, tests and assessments of the
Collateral by Lender to determine compliance with the provisions of the Business
Loan Agreement and Related Documents relating to Hazardous Substances shall be
at Borrower’s expense only if Lender has reasonable cause to believe Borrower is
in violation of such provisions.

 

3.          Lender’s request for additional information and insurance coverage
shall be reasonable for the type of business and type of property constituting
the Collateral. Borrower shall not have the obligation to have the Collateral
appraised for insurance purposes during the term of the Loan.

 

4.          Borrower shall not have the obligation to notify Lender of defaults
under any agreements other than the Business Loan Agreement or Related Documents
unless such defaults are material.

 

5.          Borrower shall not have the obligation to notify Lender of
management changes other than executive management changes.

 

6.          Lender shall give Borrower reasonable notice prior to inspection of
the tangible Collateral or Borrower’s books and records.

 

7.          Lender shall not have the right to exercise any of the remedies
(including the right of setoff and the right to freeze accounts of Borrower)
provided for under the Business Loan Agreement or Related Documents except upon
the occurrence of an Event of Default as defined therein and during the
continuance of such Event of Default.

 

8.          Failure of the Borrower to make any payment when due under the Loan
shall not constitute an Event of Default under the Business Loan Agreement or
any of the Related Documents until five (5) days after written notice thereof is
given to Borrower.

 

9.          Lender will promptly notify Borrower if it makes any expenditures or
takes any action pursuant to the paragraph labeled “LENDER’S EXPENDITURES.”

 



 

 

 

10.        Borrower shall have the right to incur indebtedness and grant related
liens to other lenders and to enter into equipment leases from third party
vendors or finance companies to finance equipment acquisitions not to exceed
$100,000 per year without the consent of Lender.

 

11.        The filing of any involuntary bankruptcy or insolvency petition
against Borrower shall not constitute an Event of Default unless the Borrower
fails to have such filing dismissed within thirty days after such filing is made
or the court grants the petition tor relief.

 

12.        A change in ownership of Borrower’s stock shall not constitute a
default.

 

13.        A material adverse change in Borrower’s financial condition, or
Lender believing the prospect of payment or performance is impaired, or the
Lender otherwise believing itself insecure, shall not constitute an event of
default so long as no other event of default has occurred and is continuing.

 

14.        Borrower shall have the right to sell obsolete equipment or fixtures
constituting part of the Collateral without the consent of Lender, so long as
such equipment or fixtures are promptly replaced with items of equivalent or
greater value.

 

15.        Lender shall not sell the Loan to another lender or sell
participation interests in the Loan without Borrower’s prior consent, except in
the event of the sale or transfer of substantially all the assets of Lender.

 

16.        There are no guarantors of the Loan, and no affiliates of Borrower
shall be required to provide Collateral.

 

17.        The definition of “Eligible Accounts” is hereby modified to include
(i) foreign accounts that are secured by a letter of credit issued by a U.S.
state or federal bank acceptable to Lender, and (ii) accounts that are
conditional but are carried on Borrower’s books in accordance with GAAP.
Further, Lender shall not unreasonably disqualify accounts as Eligible Accounts
based upon the creditworthiness or financial condition of the Account Debtor.

 

18.        The Commercial Security Agreement shall secure only the Note, the
obligations under the Related Documents, and that certain Promissory Note dated
December 18, 2013 between Borrower and Lender in the amount of $1,300,000 (the
“RE Note”) and the “Related Documents” as defined in the Business Loan Agreement
of even date herewith between Borrower and Lender relating to the RE Note.

 

19.        Borrower may maintain deductib1es under its insurance policies up to
$20,000. Borrower shall not have the obligation to notify Lender and shall have
the right to adjust and receive insurance proceeds upon damage to the Collateral
not exceeding $50,000, so long as Borrower promptly repairs and restores such
damage. The occurrence of casualty damage or other loss which is insured (other
than a reasonable deductible) shall not constitute an Event of Default.

 

20.        Lender waives the obligation of Borrower to make monthly payments
into reserves for payment of insurance unless and until an Event of Default
occurs.

 

21.        Lender will not require direct payment of accounts to Lender or into
a lock box unless and until an Event of Default occurs.

 

22.        Borrower has a corporate seal but it is not required for effective
execution of the Business Loan Agreement or any of the Related Documents.

 



 

 

 

23.        The immediate termination of all commitments pursuant to the
paragraph labeled “EFFECT OF AN EVENT OF DEFAULT” will not trigger the mandatory
loan prepayment obligation of Borrower pursuant to the paragraph labeled
“Mandatory Loan Repayments” unless and until Lender elects to accelerate the
Indebtedness.

 

24.        Borrower may sell inventory in the ordinary course of business
without the prior written consent of the Lender. Borrower may also compromise,
settle, adjust or extend payment under or with regard to Accounts in the
ordinary course of business using prudent business practices, provided the
Borrower promptly remedies any noncompliance with the Borrowing Base following
such action.

 

25.        All representations and warranties made by Borrower related to
Collateral ownership, title and Security Interests, as well as all conditions
precedent to Advances and covenants of Borrower related to the foregoing, are
amended to specifically permit the existence of and allow the continuance of
Permitted Liens.

 

26.        The terms set forth in the Business Loan Agreement (as modified and
controlled by this Rider) control in the event of any inconsistency between the
Business Loan Agreement (as modified and controlled by this Rider) and any
Related Document.

 

27.        Borrower shall only be obligated to reimburse or make payment to
Lender for reasonable costs, expenditures and expenses incurred by Lender;
provided, however, that in the event of an enforcement action or proceeding,
Borrower shall be obligated to reimburse Lender for all costs, expenditures and
expenses.

 

28.        A default will not arise in respect of any representations,
warranties or covenants made by or binding on Borrower related to compliance
with laws, ordinances, rules and regulations unless the Borrower has failed to
comply with such laws, ordinances, rules and regulations in a manner that has or
could have, in the reasonable opinion of the Lender, a material adverse effect
on Borrower’s operations or properties.

 

29.        Notwithstanding that Lender has required the form of “Corporate
Resolution to Borrower / Grant Collateral” be dated as of December 18, 2018,
Borrower and Lender hereby acknowledge and agree that Borrower has duly adopted
and approved resolutions approving the Change in Terms Agreement, Business Loan
Agreement, the Related Documents and this Rider as of December 17, 2018.

 

30.        Notwithstanding any reference in the Change in Terms Agreement or any
other document executed in connection therewith in December 2018, Borrower and
Lender hereby acknowledge and agree that (a) no replacement or new Business Loan
Agreement is executed by the parties in December 2018 and (b) each reference to
the “Business Loan Agreement” contained in the Change in Terms Agreement or any
other related documents shall be a reference to the Business Loan Agreement
(Asset Based) dated December 18, 2016 (as amended by the Change in Terms
Agreement).

 

Signature page follows

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Rider to be duly
executed effective as of December 18, 2018.

 



  CHOICE FINANCIAL GROUP         By: /s/ Kevin P. Doyle   Name: Kevin P. Doyle  
Title:   Vice President         ELECTROMED, INC.         By: /s/ Jeremy Brock  
Name: Jeremy Brock   Title:   Chief Financial Officer

 



 

 